DETAILED ACTION
Status of Claims
 	Claims 1-24 are pending in this application, with claims 1 and 13 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
	The drawings were received on February 14, 2021.  These drawings are acceptable.
 Claim Objections
	Claim 11 is objected to because of the following informalities:  “the at least one beacons” (line 4 of claim 11) is grammatically improper and lacks proper antecedent basis.  Amending claim 11 to recite, “the at least one beacon  would cure the deficiency, and, for the purpose of further examining claim 11 at this time, the examiner will interpret “the at least one beacons” as meaning “the at least one beacon”.  Appropriate correction is required.
 	Claim 13 is objected to because of the following informalities:  “receiving the at least image” (line 5 of claim 13) is grammatically improper and lacks proper antecedent basis.  Amending claim 13 to recite, “receiving the at least one image” would cure the deficiency, and, for the purpose of further examining claim 13 at this time, the examiner will interpret “receiving the at least image” as meaning “receiving the at least one image”.  Appropriate correction is required.
 	Claim 23 is objected to because of the following informalities:  “the at least one beacons” (lines 3-4 of claim 23) is grammatically improper and lacks proper antecedent basis.  Amending claim 23 to recite, “the at least one beacon would cure the deficiency, and, for the purpose of further examining claim 23 at this time, the examiner will interpret “the at least one beacons” as meaning “the at least one beacon”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 3-4, 8-13, 15-16 and 20-24 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2) as being anticipated by ASTROM et al. (US 6,070,051, hereinafter “ASTROM”).
	Regarding claim 13, ASTROM discloses a system for generating and augmenting a model (col. 1, lines 46-52: “a system and a method that combines a sky blockage profile, satellite pass tracks across the sky and a radio location's weather model to predict an individual ground-to-satellite radio's percentage of successful communication linkage time with one or more satellites of a satellite communication system.”), comprising: 
 	a mobile device (e.g., col. 3, line 39: “the terminal”; col. 3, lines 42-44: “communication terminals include those that could be either continuously or intermittently mobile”; col. 4, line 16: “terminal 16 could be mobile,”) used for capturing at least one image (FIG. 4; col. 5, lines 27-28: “fisheye lens camera 350 having a hemispherical fisheye lens”;  col. 13, lines 30-38: “terminal 220 also includes measurement device 224. Measurement device 224 is not necessary in those embodiments where terminal 220 does not gather data for its blockage profile. However, in those embodiments where terminal 220 does gather data for the terminal blockage profile, measurement device 224 could be, for example, a device for detecting Fresnel diffracted signals, an optical fisheye lens camera, or a backscatter signal detection device.”;  col. 5, lines 46-47: “The output of camera 350 is a fisheye photograph, similar to one shown in FIG. 4, that is input to optical processor 352”) of a three dimensional space (col. 3, lines 50-51: “the field of view of a selected terminal at any location”; col. 5, lines 34-35: “a terminal antenna field of view 50 taken at the site of terminal 16“)
 and a location data of the mobile device while the image is taken (col. 4, lines 19-20: “at a selected location upon the surface of the earth.” col. 6, lines 36-40: “After the site has been selected and terminal 16 installed, a task 46 is performed to gather fade and blockage data present within the field of view 50 of the terminal antenna. This task may be performed by camera 350 (of FIG. 12), for example.”  col. 12, lines 58-59: “specific location of the receiver”;  col. 9, lines 41-47: “the terminal blockage profile could require continuous or frequent updating if the terminal is continuously or intermittently mobile. Updating the terminal blockage profile would necessarily involve selectively and periodically or aperiodically repeating, in relevant part, the foregoing method steps relating to the creation of the terminal blockage profile.”  col. 10, lines 60-66: “FIG. 3 additionally includes step 202 for receiving the weather model database. This database is in the form of a computer database which is specific for the general area of the customer location of terminal 16 and represents a prediction of system availability for non-blocked sky based upon the weather model and the frequency, broadcast and antenna characteristics of the system.”  col. 12, line 52 – col. 13, line 3: “The service predictor unit, in accordance with the present invention, combines the location's sky blockage profile with the satellite pointing angle data and an optional weather model to give a substantial improvement over existing methods of experimental receivers. The basis of the improvement is the ability to predict future system performance based upon satellite motion and specific location of the receiver. As an application for the present invention, communication systems using non-geosynchronous satellites may make use of this service predictor unit to evaluate antenna locations for each and every customer. The predictor would not have to be permanently located at the customer location, only used to help determine antenna placement. The service predictor unit could also be included permanently in a customer ground station located in a moveable vehicle. With the fisheye camera permanently mounted on the roof, the predictor could be used every time the vehicle parks to evaluate how good the system performance will be for that specific location.”   NOTE:  The sky blockage profile, the satellite pointing angle data and the weather model are all dependent upon the current terminal location, and, in order to service predictor unit to be able to correctly predict satellite signal availability for the current location of a mobile terminal, the sky blockage profile, the satellite pointing angle data and the weather model must all correspond to the same location, i.e., the current location of the terminal.  In particular, for the location where the current sky blockage profile is created from a fisheye photograph of the current mobile terminal location, the location data of that location is, by necessity, required in order to correctly identify and obtain the corresponding satellite pointing angle data and/or the weather model for the current location of a mobile terminal.  Thus, one of ordinary skill in the art would understand from the disclosure that, in the embodiment of the system wherein the terminal blockage profile requires continuous updating because the terminal continuously mobile, capturing the location data of the mobile device while the image is taken is inherently taught by ASTROM.); and 
 	a computing system (col. 6, lines 6-7: “service predictor 356 is implemented in computer software”; col. 5, line 47: “optical processor 352”;  col. 13, lines 8-11: “Terminal 220 includes processor 222 and memory storage device 226. Memory storage device 226 is capable of storing a terminal blockage profile as well as a satellite blockage profile and a weather model.”) configured for: 
 	receiving the at least {one} image from the mobile device (col. 5, lines 46-47: “output of camera 350 is a fisheye photograph, similar to one shown in FIG. 4, that is input to optical processor 352”) (col. 5, lines 33-45: “With momentary reference to FIG. 4, shown is a representation of a terminal antenna field of view 50 taken at the site of terminal 16 and illustrating potential signal environment obstructions 52. Field of view 50 illustrates obstructions 52 present at low signal angles which may lead to fading and blocking. Although obstructions 52 are herein shown as trees and shrubs and the like, obstructions 52 could also include mountains, buildings or other obstructions. Obstructions 52 bound a clear and unobstructed users sky 53. Field of view 50 essentially defines the blockage profile at the antenna of the terminal at the site, i.e., at antenna 19 of terminal 16, for example.”); 
 	analyzing the at least one image (e.g., FIG. 4;  col. 6, lines 37-43: “gather fade and blockage data present within the field of view 50 of the terminal antenna. This task may be performed by camera 350 (of FIG. 12), for example. For clarity, fade and blockage data is essentially comprised of the physical environment of the terminal antenna field of view 50 and of obstructions 52 shadowing or blocking user sky 53.”  col. 5, lines34-35: “terminal antenna field of view 50 taken at the site of terminal 16”) to identify at least one placement characteristic of at least one of a plurality of objects (e.g., col. 5, lines 13-18: “to ascertain the blockage environment or the nature of local environmental obstructions present within the field of view of the terminal in order to establish where the user sky is clear, where it is shadowed by trees or shrubbery, and where it is blocked as a result of mountains and structures such as buildings or overpasses”;   col. 3, lines 51-52: “elevations of obstructions”;  col. 4, lines 50-52: “localized signal obstructions such as trees, shrubs, utility poles, small and large buildings, bridges and the like”;  col. 3, lines 28-29: “trees, buildings, mountains, and the like between the terminals and the satellites.”  col. 6, lines 42-43: “obstructions 52 shadowing or blocking user sky 53.”) with radiation impact (e.g., col. 3, lines 5-6: “degradation, interruption, and/or termination of a communication pathway”; col. 3, lines 18-19: “potential blocking, fading, interference and other factors that can severely affect communication”;  col. 3, lines 52-53: “obstructions that can degrade, interrupt, and/or terminate communication links”; col. 4, lines 54-56: “the localized signal obstructions define a localized fade and blockage environment.”  col. 4, lines 57-58: “Regarding fading and blocking, each are greatly dependent upon the nature of the environmental obstructions.”  col. 6, lines 48-55: “fade and blockage data could indicate a relative degree of blocking. For example, a scale of one to ten could be used to indicate how shadowed a signal is at a particular point. For example, a zero could indicate that no shadowing exists along the line of sight. A three could indicate that a mild obstruction (e.g., a tree) exists along the line of sight. A ten could indicate a complete blockage condition.”) in the three dimensional space (e.g., col. 3, line 39: “around the terminal”;  col. 3, lines 50-51: “the field of view of a selected terminal at any location”;  col. 6, lines 41-42: “the physical environment of the terminal antenna field of view 50”) (col. 4, lines 48-56: “At any of these locations, terminal 16 could have a 180 degree field of view having varying degrees of localized signal obstructions such as trees, shrubs, utility poles, small and large buildings, bridges and the like above which the user sky is unobstructed and below which the user sky is partially or totally obstructed. At any location at which terminal 16 resides, the localized signal obstructions define a localized fade and blockage environment.”   col. 5, lines 13-22: “ascertain the blockage environment or the nature of local environmental obstructions present within the field of view of the terminal in order to establish where the user sky is clear, where it is shadowed by trees or shrubbery, and where it is blocked as a result of mountains and structures such as buildings or overpasses to accurately and reliably predict an individual ground-to-satellite terminal's percentage of successful communication linkage time to one or more satellites of a satellite communication system.”    col. 5, lines 33-45: “FIG. 4, shown is a representation of a terminal antenna field of view 50 taken at the site of terminal 16 and illustrating potential signal environment obstructions 52. Field of view 50 illustrates obstructions 52 present at low signal angles which may lead to fading and blocking. Although obstructions 52 are herein shown as trees and shrubs and the like, obstructions 52 could also include mountains, buildings or other obstructions. Obstructions 52 bound a clear and unobstructed users sky 53. Field of view 50 essentially defines the blockage profile at the antenna of the terminal at the site, i.e., at antenna 19 of terminal 16, for example.”   col. 3, lines 3-6: “If one or more obstructions partially or completely block a line of sight between the nodes, degradation, interruption, and/or termination of a communication pathway or link can result.”   col. 3, lines 14-22: “the quality of the communication pathways or links necessarily depends on the ability of the communication system to maintain the communication links in the presence of potential blocking, fading, interference and other factors that can severely affect communication pathways or links. Thus, unobstructed direct lines-of-sight between terminals and satellites are necessary to maintain the communication pathways at an adequate level of service.”   col. 3, lines 38-39: “the localized environmental obstructions around the terminal”;   col. 4, lines 48-56: “At any of these locations, terminal 16 could have a 180 degree field of view having varying degrees of localized signal obstructions such as trees, shrubs, utility poles, small and large buildings, bridges and the like above which the user sky is unobstructed and below which the user sky is partially or totally obstructed. At any location at which terminal 16 resides, the localized signal obstructions define a localized fade and blockage environment.”  col. 5, lines 46-53: “The output of camera 350 is a fisheye photograph, similar to one shown in FIG. 4, that is input to optical processor 352 for creating a blockage map of the sky as its output. An example of such a blockage map created by processor 352 is illustrated in FIG. 8 and will be described in detail hereinafter. The blockage map of the sky typically includes digital values representing block/shadowed/clear for each pixel of the photograph.”   col. 6, lines 36-58: “After the site has been selected and terminal 16 installed, a task 46 is performed to gather fade and blockage data present within the field of view 50 of the terminal antenna. This task may be performed by camera 350 (of FIG. 12), for example. For clarity, fade and blockage data is essentially comprised of the physical environment of the terminal antenna field of view 50 and of obstructions 52 shadowing or blocking user sky 53. In one embodiment, fade and blockage data could be simply depicted as a binary condition, where, for a particular point in the terminal field of view, a zero could represent a clear condition and a one could represent a blocked condition, for example. In other embodiments, fade and blockage data could indicate a relative degree of blocking. For example, a scale of one to ten could be used to indicate how shadowed a signal is at a particular point. For example, a zero could indicate that no shadowing exists along the line of sight. A three could indicate that a mild obstruction (e.g., a tree) exists along the line of sight. A ten could indicate a complete blockage condition. This binary or relative degree depiction of a blockage environment could be applied to both a terminal blockage profile and a satellite blockage profile, both of which will be described in detail below.”  col. 7, lines 5-20: “Referring back to FIG. 3, task 46 may be performed by creating a terminal blockage profile of a field of view of the terminal antenna. In a preferred embodiment, a terminal blockage profile of a field of view of the terminal antenna is derived from optical data. However, in alternate embodiments, the field of view of the terminal antenna could be derived from data measurements anywhere along the spectrum (e.g., optical, infrared, ultraviolet). FIG. 7 is a flow chart of a method of creating an optical terminal blockage profile in accordance with a preferred embodiment of the present invention. In this regard, the optical terminal blockage profile corresponding to field of view 50 is initiated in task 92 by first forming an optical photograph or representation of field of view 50 of the terminal antenna with a fisheye lens camera (such as camera 350 of FIG. 12) having a full 180 degrees field of view.”   col. 7, lines 24-40: “The optical photograph, of which would be generally representative to field of view 50 shown in FIG. 4, is then translated and mapped or plotted via an algorithm or other means in task 94 in the form of a map 96 as evidenced in FIG. 8.  FIG. 8 is an exemplary optical terminal blockage profile of a field of view of a terminal derived in accordance with a preferred embodiment of the present invention. Map 96 corresponds to a two dimensional blockage profile 98 of an optical representation of field of view 50 of terminal 16 plotted in the form of elevation angle 100 as a function of azimuth angle 102 with area 104 above curve 105 corresponding to unobstructed user sky 53 in which communication may take place and area 106 below curve 105 corresponding to a blockage region defined by obstructions 52 present within field of view 50 in which communication may not take place. Map 96 represents a typical output of optical processor 352 of FIG. 12.”   col. 9, lines 22-37: “Referring back to FIG. 3, after and/or concurrent with gathering fade and blockage data in task 46, a task 158 is performed which uses the fade and blockage data to create a terminal blockage profile (e.g., maps 72, 96, 140) of the field of view of the terminal antenna to establish where the user sky about terminal 16 is clear, shadowed, or blocked.  After the terminal blockage profile of the field of view 50 of the terminal antenna has been formed (e.g., by virtue of field of view measurements, Fresnel diffracted signal measurements, or backscatter measurements), the terminal blockage profile is then stored in task 160 for eventual use by service predictor unit 356. The terminal blockage profile could be stored either at terminal 16, a separate control facility, or one or more of the satellites 12 of the constellation.”); 
 	analyzing the at least one image (e.g., col. 5, line 46: “fisheye photograph”) to predict an effect of at least one of the plurality of objects with radiation impact (col. 5, lines 15-18: “to establish where the user sky is clear, where it is shadowed by trees or shrubbery, and where it is blocked as a result of mountains and structures such as buildings or overpasses”) on a plurality of expected signal characteristics (col. 5, lines 18-22: “to accurately and reliably predict an individual ground-to-satellite terminal's percentage of successful communication linkage time to one or more satellites of a satellite communication system.”) in at least one location in the monitored three dimensional space (e.g., col. 5, line 15: “present within the field of view of the terminal”;  col. 6, line 38: “within the field of view 50 of the terminal antenna.”  col. 12, lines 58-59: “specific location of the receiver”;  col. 9, lines 40-47: “the terminal blockage profile could require continuous or frequent updating if the terminal is continuously or intermittently mobile. Updating the terminal blockage profile would necessarily involve selectively and periodically or aperiodically repeating, in relevant part, the foregoing method steps relating to the creation of the terminal blockage profile.”) (col. 5, lines 46-53: “The output of camera 350 is a fisheye photograph, similar to one shown in FIG. 4, that is input to optical processor 352 for creating a blockage map of the sky as its output. An example of such a blockage map created by processor 352 is illustrated in FIG. 8 and will be described in detail hereinafter. The blockage map of the sky typically includes digital values representing block/shadowed/clear for each pixel of the photograph.” col. 5, lines 13-22: “ascertain the blockage environment or the nature of local environmental obstructions present within the field of view of the terminal in order to establish where the user sky is clear, where it is shadowed by trees or shrubbery, and where it is blocked as a result of mountains and structures such as buildings or overpasses to accurately and reliably predict an individual ground-to-satellite terminal's percentage of successful communication linkage time to one or more satellites of a satellite communication system.”    col. 4, line 48 – col. 5, line 9: “At any of these locations, terminal 16 could have a 180 degree field of view having varying degrees of localized signal obstructions such as trees, shrubs, utility poles, small and large buildings, bridges and the like above which the user sky is unobstructed and below which the user sky is partially or totally obstructed. At any location at which terminal 16 resides, the localized signal obstructions define a localized fade and blockage environment.  Regarding fading and blocking, each are greatly dependent upon the nature of the environmental obstructions. For instance, communication pathways normally experience shadowing when the line-of-sight between the satellite and the terminal is obstructed by trees and shrubs whereby K-Band signals are typically completely blocked by trees, or the like. In this regard, the degree of shadowing, or partial blockage, is greatly dependent upon the frequency of the carrier and the amount of foliage present upon the trees and bushes and other similar plant growth. Although shadowing does not necessarily block a communication pathway, its presence greatly diminishes the quality of the communication pathway and can lead to the eventual termination of the communication pathway. On the other hand, communication pathways normally experience complete blockage when the line-of-sight between the satellite and the terminal is obstructed by mountains and structures such as buildings or overpasses. In these cases, the line-of-sight becomes completely obstructed, often resulting in the termination of the communication pathway.”); and 
 	generating a model (e.g., FIG. 14; col. 12, lines 52-55: “The service predictor unit, in accordance with the present invention, combines the location's sky blockage profile with the satellite pointing angle data and an optional weather model”) mapping the plurality of expected signal characteristics of at least one beacon (col. 12, lines 1-2: “the plurality satellites within a given satellite constellation.”  col. 12, lines 18-21: “if at least one of the satellites at this particular instance in time (T) is above curve 472, then it may be indicated that the system is available and a communication link does exist to at least one satellite.”  col. 3, lines 6-7: “one or more satellites 12.”; col. 4, line 3: “Satellite 12, also referred to as a node,”  col. 4, lines 9-11: “system nodes could be devices other than satellites 12. For example, a node could be a ground-based or aircraft-mounted transceiver.”  col. 10, line 7: “satellite 12 could be equipped with a beacon”  NOTE:  Although it is noted that the satellites can be equipped with a beacon, the examiner interprets each satellite as being a beacon, whether equipped with a beacon or not.) in the monitored three dimensional space (e.g., col. 11, lines 60-61: “field of view of a given antenna location of a terminal.”) (col. 2, lines 37-61: “predicting the percentage of time that a radio will be able to successfully communicate with one or more satellites, the user of the radio will be provided with a realistic expectation of the quality of service capable of being delivered to such user.”  col. 10, line 7: “satellite 12 could be equipped with a beacon”;  col. 10, lines 8-10: “the beacon signals emitted by the satellite could be measured at the ground to determine obstructions.”  col. 5, lines 13-22: “ascertain the blockage environment or the nature of local environmental obstructions present within the field of view of the terminal in order to establish where the user sky is clear, where it is shadowed by trees or shrubbery, and where it is blocked as a result of mountains and structures such as buildings or overpasses to accurately and reliably predict an individual ground-to-satellite terminal's percentage of successful communication linkage time to one or more satellites of a satellite communication system.” col. 5, line 63 – col. 6, line 8: “Service predictor unit 356 combines the sky blockage map from processor 352, with the satellite pointing angles from database 354, to determine a percentage of the system availability, i.e., communication linkage time with one or more satellites, for the location of the terminal where the photo was taken. The output of service predictor unit 356 is a percentage that indicates the availability of successful communication from antenna 19 of terminal 16 (at which the fisheye lens camera photo was taken) to one or more satellites of the satellite communication system. In a preferred embodiment, service predictor 356 is implemented in computer software whereby its processing steps are described in detail with respect to FIG. 13.”  col. 6, lines 9-26: “Block diagram 300 also includes weather model 358, which is typically in the form of a computer database, and represents a prediction of system availability for non-blocked sky based upon the weather model and the frequency, broadcast and antenna characteristics of the system for the general area of the terminal location. The output of the weather model 358 is a percentage of system success due to atmospheric conditions.   Results output 360 is responsive to the outputs of service predictor 356 and weather model 358 and presents the predicted system availability success percentage for the antenna location of the terminal. This result is determined by combining, i.e., multiplying, the percentage availability using the sky blockage map and the percentage availability using the weather map.  Finally, display 362 displays a final percentage as determined from the results output block 360.” col. 10, line 60 - col. 11, line 1: “FIG. 3 additionally includes step 202 for receiving the weather model database. This database is in the form of a computer database which is specific for the general area of the customer location of terminal 16 and represents a prediction of system availability for non-blocked sky based upon the weather model and the frequency, broadcast and antenna characteristics of the system. The output of step 202 is a percentage of system success due to atmospheric conditions.”  col. 11, lines 15-27: “By virtue of an algorithm or other mechanism present at (1) terminal 16, (2) one or more of the satellites 12 of the constellation, or (3) a control facility, a response to the terminal blockage profile and/or the satellite blockage profile and/or the weather model data base could be made in task 200 prior to fading or blocking of one or more communication pathways or links.  In a preferred embodiment, step 200 utilizes terminal blockage profile, as generated from step 158, and/or satellite blockage profile, as generated from step 198 and/or weather model, as generated from step 202, to predict the successful communication linkage time of terminal 16 to one or more satellites within a satellite communication system.”  col. 11, lines 33-38: “First, a sky blockage map such as one shown in FIG. 8 is read. This map may be input, for example, from optical processor 352 of FIG. 12.  Also, the database containing satellite angles is read, for example, from a local storage device such as database 354 of FIG. 12.”  col. 11, lines 56-63: “With reference to FIG. 14, a pictorial diagram, illustrating locations, at a particular instance in time (T), of a plurality of satellites within a constellation superimposed with a sky blockage profile. Area 470 under curve 472 represents a terminal blockage profile obtained from a field of view of a given antenna location of a terminal. Curve 472 is similar to curve 105 of FIG. 8 which represented a terminal blockage profile of a field of view of the terminal antenna.”  col. 12, lines 1-26: “Dotted lines 470-479 represent satellite passes for the plurality of satellites within a given satellite constellation. Such satellite pass information may be obtained from the results of the method as described with respect to FIG. 11 or may be supplied via a data base containing such satellite pass information. Further, at a particular instance in time, circles 481-485 represent locations of a plurality of satellites within that constellation.  From such a pictorial diagram, for each instance in time, one can easily determine whether there is at least one satellite in clear view. For example, any satellite appearing below curve 472 such as satellites 483 and 484, are not in view of the antenna at this particular location for this instance in time (T). However, any satellite appearing above curve 472, such as satellites 481, 482 and 485, are all satellites that are in clear view of the antenna at this particular location and for this instance in time. Accordingly, in a preferred embodiment, if at least one of the satellites at this particular instance in time (T) is above curve 472, then it may be indicated that the system is available and a communication link does exist to at least one satellite.   The output of step 418 is recorded as a typical yes or no for system availability for that particular instance in time, as shown in step 420. For example, a yes result, i.e., system availability, may be recorded as a logic "1" and a no result may be recorded as a logic "0".”).
	 Regarding claim 15 (depends on claim 13), ASTROM discloses: 
 	at least one of the plurality of expected signal characteristics is associated with a signal's strength (col. 3, lines 16-19: “the ability of the communication system to maintain the communication links in the presence of potential blocking, fading, interference and other factors that can severely affect communication pathways or links.”   col. 7, lines 56-59: “In a terminal-satellite communication system utilizing broadband channels, when the line of sight between the satellite and the terminal is unobstructed, the signal strength of the communication link is nearly constant.”).
	Regarding claim 16 (depends on claim 13), ASTROM discloses: 
 	the mobile device further comprising a wireless transceiver (col. 4, lines 4-5: “terminal 16 having an antenna 19”;  col. 8, lines 53-56: “a transmitter housed at the site of terminal 16 and could be emitted via antenna 19 (FIG. 2) or a similar mechanism in the form of a radio frequency signal,”  col. 12, line 59: “the receiver.”  col. 2, lines 57-58: “a radio will be able to successfully communicate with one or more satellites,”  NOTE: A radio that transmits and receives a radio frequency signal via an antenna is a wireless transceiver.).
  	Regarding claim 20 (depends on claim 13), ASTROM discloses: 
 	the plurality of objects with radiation impact comprises at least one radiation diverting object (col. 4, lines 48-56: “At any of these locations, terminal 16 could have a 180 degree field of view having varying degrees of localized signal obstructions such as trees, shrubs, utility poles, small and large buildings, bridges and the like above which the user sky is unobstructed and below which the user sky is partially or totally obstructed. At any location at which terminal 16 resides, the localized signal obstructions define a localized fade and blockage environment.”).
  	Regarding claim 21 (depends on claim 20), ASTROM discloses: 
 	the at least one radiation diverting object (e.g., col. 8, line 60-61: “the environmental obstructions within the field of view” ) comprises a reflective surface (col. 8, lines 58-64: “the emitted signal is preferably a high-frequency (e.g., Ka-band or above) signal, or an infrared laser, that will reflect off of the environmental obstructions within field of view 50 of the terminal antenna.”).
  	Regarding claim 22 (depends on claim 20), ASTROM discloses: 
 	the at least one radiation diverting object comprises a radiation absorbing object (col. 4, lines 49-56: “terminal 16 could have a 180 degree field of view having varying degrees of localized signal obstructions such as trees, shrubs, utility poles, small and large buildings, bridges and the like above which the user sky is unobstructed and below which the user sky is partially or totally obstructed. At any location at which terminal 16 resides, the localized signal obstructions define a localized fade and blockage environment.”   NOTE:  Signal obstructions such as trees and buildings can both absorb and reflect transmitted rf signals.).
  	Regarding claim 23 (depends on claim 20), ASTROM discloses: 
 	the effect of the at least one of the plurality of objects with radiation impact is an effect of the at least one radiation diverting object (e.g., col. 4, line 31: “structure 20”) on a plurality of expected signal characteristics (col. 7, lines 58-59: “the signal strength of the communication link is nearly constant.”  col. 4, lines 64-65: “the frequency of the carrier”) of the at least one beacons (e.g., col. 4, line 32: “satellite 13”) (col. 4, lines 26-45: “To illustrate the anomaly and environment of fading and blocking, attention is directed to FIG. 2. In FIG. 2, illustrated is a time stepped position of a satellite 13 of communication system 10. Also shown is terminal 16 and communication link 18 maintained by and between satellite 13 and antenna 19 of terminal 16. A structure 20 is further shown positioned intermediate terminal 16 and satellite 13 when satellite 13 is in position 26. Arrowed line 14 indicates a flight path of satellite 13 along a predetermined orbital traverse. Satellite 13 is shown as it might appear at two different positions, position 25 and position 26, at two different instances along its flight path. Position 25 of satellite 13 is somewhat more elevated relative terminal 16 than position 26. In position 25, the line-of-sight and communication link 18 between satellite 13 and terminal 16 are completely unobstructed. However, in position 26, the line-of-sight and communication link 18 between satellite 13 and terminal 16 are obstructed by structure 20 which could result in either the degradation, interruption, or termination of communication link 18.”   col. 7, lines 56-59: “In a terminal-satellite communication system utilizing broadband channels, when the line of sight between the satellite and the terminal is unobstructed, the signal strength of the communication link is nearly constant.”  col. 1, lines 19-30: “The frequency allocations for wireless communication networks employing non-geosynchronous satellite communications normally reside in the UHF-, L-, S-, and K-Band frequencies or higher. Wireless communication systems utilizing K-Band frequencies require a clear line-of-sight between each node of the communication network for high-quality communications. Objects such as trees, utility poles, mountains, buildings, and overpasses that lie along the communications path will effectively fade or block the communication transmissions at K-Band frequencies and higher, therefore degrading, interrupting, or terminating the communication path.” ).
 	 Regarding claim 24 (depends on claim 19), ASTROM discloses: 
 	at least one beacon of the plurality of beacons (e.g., col. 8, lines 14-15: “one or more of the satellites 12 of the constellation of satellites.”) is placed on a moveable object (col. 1, lines 31-33: “a ground-to-satellite radio communication link that utilizes low-earth orbiting satellites which move across the sky and rise and set at the horizon,”  col. 3, lines 7-13: “Non-geosynchronous satellite-based communication systems normally incorporate broadband services utilizing relatively high frequency allocations in communication links between one or more non-geosynchronous satellites and terminals based below, near, or above the surface of the earth. Non-geosynchronous satellites continuously move about the earth in predetermined orbital traverses.”   col. 4, lines 3-11: “Satellite 12, also referred to as a node, transmits and maintains communication pathway or link 15 with a terminal 16 having an antenna 19 or other mechanism suitable for maintaining a communication link with one or more satellites 12. With respect to the present disclosure, satellite 12 is non-geosynchronous in relation to terminal 16. In alternate embodiments of the present invention, system nodes could be devices other than satellites 12. For example, a node could be a ground-based or aircraft-mounted transceiver.”  col. 12, lines 1-2: “Dotted lines 470-479 represent satellite passes for the plurality of satellites within a given satellite constellation.”).
 	Regarding claim 1, claim 1 is directed to the method implemented by the system of claim 13 and, as such, is rejected for the same reasons applied above in the rejection of claim 13.
 	Regarding claims 3-4 and 8-12, claims 3-4 and 8-12 are directed, respectively, to the method(s) implemented by the system of claims 15-16 and 20-24 and, as such, are rejected for the same reasons applied to claims 15-16 and 20-24, respectively.
Allowable Subject Matter
 	Claims 2, 5-7, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Relevant Prior Art
   	The following prior art, although not relied upon, is made of record since it is considered pertinent to applicant's disclosure:
 	ZHANG et al. (US 2016/0323753) discloses a method for rapidly creating an indoor wireless signal fingerprint database, comprising the following steps: constructing an indoor and outdoor combined three-dimensional scene model of a target building, predicting wireless signal field intensity information of 3D space using a ray-tracing algorithm, selecting a small quantity of testing points to perform manual field measurements and recording the wireless signal intensity information, correcting/calibrating 3D ray-tracing propagation model parameters based on the difference between the actually measured wireless signal intensity information and the theoretical wireless signal intensity information calculated through the 3D ray-tracing propagation model.
 	PARK et al. (US 2018/0139623) discloses a method for analyzing communication environment in a wireless communication system includes receiving image information of an area, identifying at least one object based on the image information, determining property information of the at least one object, and analyzing communication environment for the area based on the property information. Signal attenuation occurs due to at least one of scattering, diffraction, or absorption of a signal by the at least one object.
 	WAN et al. (US 2022/0103271) discloses a system that can provide point-to-point analysis to generate an improved signal strength prediction (SSP) based on, e.g., earth surface image data processing and analysis to draw conclusions of line of sight (LOS) along the propagation path between a BTS or another AP transmitter and CPE receiver. For example, USGS image data and/or elevation data of locations are identified to correspond to signal propagation between the transmitter and receiver can be analyzed for LOS signal quality at a fixed location, in addition to the statistical model prediction of the RF signal quality. As a result, foliage or terrain that obstructs the LOS can be identified and utilized to improve SSP by eliminating the additional pathloss due to LOS obstructions. Such can provide a significant improvement to SSP results that are conventionally predicted by statistical models rather than a point-to-point analysis.
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675